MANNING, J.
In Burns v. The State (49 Ala. 370), it was held that evidence was admissible of declarations of de*307ceased made when leaving his home to go where he expected to meet and did meet his slayer, indicating a purpose to attack the latter, and to the effect — that when next heard from one or the other would be dead ; he having been killed in the encounter that ensued shortly afterwards, without any witness to prove who was the aggressor.- The declarations (say the court) “ are admissible only to show the mental status of the deceased and his motive .... in inviting an interview with the prisoner.....If there is no evidence of the facts attending the killing, this evidence may enable the jury to determine who was the aggressor, and may properly generate a doubt of the guilt of the accused.” ' •
But it is to be observed in regard to this case, which resembles the cause before us, — that the declarations (first) related to a rencounter then sought and anticipated, in which the speaker who made them was slain; and (secondly) that they were of such a nature as that if he had been the slayer, instead of the slain, they would have been evidence against him — to show malice. They were inculpatory, and, therefore, clearly not spoken to deceive.
In the present case, the remarks made by the slain not long before his death, in a conversation with a lady with whom he was walking to church, related to a rencounter that had taken place about an hour before. In reply to a question why he did not kill his adversary, he gave utterance to the manly and generous sentiment: “ I was unwilling to take away from him what I could not give.” If, however, in the contest that soon after followed, he had been the slayer instead of the slain, this reply would not have been admissible for his defence.
Declarations of a person accused of a crime, in his own behalf or to his own advantage, are allowable evidence for him only when a part of the res gestes. If this were not so, under the rule allowing them, exculpatory declarations might be introduced, which a crafty man, seeking an opportunity to kill with impunity another to whom he was an enemy, might take oepasion to make in order that they should be proved in his defence, to deceive the jury trying him.
The same principle which would prevent such declarations from being proved in defence of the person making them, if by his hand his adversary had fallen, prevents the introduction of them as evidence against his adversary, if he be the slayer. They may have been uttered for the very purpose of casting suspicion and blame upon the latter; and his case ought not to be-prejudiced by such testimony.
The evidence of the remark made by the deceased to the lady he was walking with was as unnecessary as inadmissible. It could not add any weight to the evidence already introduced *308of his pacific disposition and unwillingness to engage in a mortal contest. Yet we cannot know that the evidence did not materially affect the verdict of the jury; and the judgment must therefore be reversed, and the cause remanded.
The defendant must remain and be kept in custody until discharged by due course of law.